                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION
STEVEN JAMES WEBSTER,

       Petitioner,                                    Civil No. 2:18-CV-11941
                                                      HONORABLE SEAN F. COX
v.                                                    UNITED STATES DISTRICT JUDGE

CONNIE HORTON,

      Respondent,
___________________________/

    ORDER DIRECTING THE CLERK OF THE COURT TO TRANSFER THE
  APPLICATION TO PROCEED WITHOUT PREPAYING FEES AND COSTS ON
APPEAL (Doc. 17) TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH
                                CIRCUIT

       On April 12, 2019, this Court denied the petition for writ of habeas corpus, denied the

motions for the appointment of counsel and for an evidentiary hearing, denied a certificate of

appealability, and denied petitioner leave to appeal in forma pauperis.

       Petitioner filed a notice of appeal with the United States Court of Appeals for the Sixth

Circuit. (Doc. 16). Petitioner also filed an application to proceed without prepayment of fees and

costs on appeal with this Court. (Doc. 17). For the reasons stated below, the Court orders that the

application be transferred to the United States Court of Appeals for the Sixth Circuit.

       A notice of appeal generally “confers jurisdiction on the court of appeals and divests the

district court of control over those aspects of the case involved in the appeal.” Marrese v. American

Academy of Orthopaedic Surgeons, 470 U.S. 373, 379 (1985)(citing Griggs v. Provident

Consumer Discount Co., 459 U.S. 56, 58 (1982)(per curiam ));. Workman v. Tate, 958 F. 2d 164,

167 (6th Cir. 1992). Petitioner’s notice of appeal divests this Court of jurisdiction to consider his

motion that he be permitted to proceed in forma pauperis in the Sixth Circuit Court of Appeals.

See Johnson v. Woods, No. 5:12–11632; 2013 WL 557271, * 2 (E.D. Mich. Feb. 13, 2013); Glick

                                                 1
v. U.S. Civil Service Com’n, 567 F. Supp. 1483, 1490 (N.D. Ill. 1983); Brinton v. Gaffney, 560 F.

Supp. 28, 29-30 (E.D. Pa. 1983). Because jurisdiction of this action was transferred from the

district court to the Sixth Circuit Court of Appeals upon the filing of the notice of appeal,

petitioner’s application to proceed in forma pauperis on appeal would be more appropriately

addressed to the Sixth Circuit. In the interests of justice, this Court can order that the application

to proceed without prepayment of fees and costs be transferred to the Sixth Circuit for that court’s

consideration. See Baker v. Perry, No. 2:12–10424; 2012 WL 6097323, * 2 (E.D. Mich. Dec. 6,

2012).

         IT IS HEREBY ORDERED that the Clerk of the Court transfer the “Application to

Proceed Without Prepaying Fees and Costs on Appeal” (Doc. 17) to the United States Court of

Appeals for the Sixth Circuit pursuant to 28 U.S.C. § 1631.



Dated: July 8, 2019                                   s/Sean F. Cox
                                                      Sean F. Cox
                                                      U. S. District Judge




                                                  2
